Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 1, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  149382




  MITCHELL MAKIDON,

                 Plaintiff-Appellant,

  v                                                                  SC: 149382
                                                                     COA: 320091
  KINROSS CORRECTIONAL FACILITY WARDEN,

             Defendant-Appellee.
  ___________________________________

                On order of the Chief Justice, plaintiff-appellant having failed to
  acknowledge obligation to pay the filing fee in full as required by the order of June 3,
  2014, the Clerk of the Court is hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 1, 2014
           jam
                                                                                Clerk